Exhibit 10.24

 

SUPERMEDIA INC.
EXECUTIVE TRANSITION PLAN

 

(Amended and Restated as of May 26, 2010)

 

1.                                       Purpose. The purpose of the Executive
Transition Plan (the “Plan”) is to provide certain protections to covered
executives in the event their employment is involuntarily terminated, including
in connection with a Change in Control of the Company. It is intended that
having the protections provided by the Plan will alleviate personal concerns
that covered executives might otherwise have about uncertainties that may arise
in the face of certain business exigencies and opportunities the Company may
have from time to time and, in turn, provide greater assurance to the Company
and its shareholders that the covered executives will be able to maintain their
undivided focus on and attention to the business and interests of the Company
and the enhancement of shareholder value.

 

2.                                       Certain Definitions.

 

(a)                                  “Affiliate” means any entity at least 50%
of the voting, capital or profit interests of which are owned directly or
indirectly by the Company.

 

(b)                                 “Cause” means a participant’s (a) conviction
or plea of nolo contendre to a felony; (b) commission of fraud or a material act
or omission involving dishonesty with respect to the Company or its Affiliates,
as reasonably determined by the Company; (c) willful failure or refusal to carry
out the material responsibilities of his or her employment, as reasonably
determined by the Company; (d) gross negligence, willful misconduct, or engaging
in a pattern of behavior which has had or is reasonably likely to have a
significant adverse effect on the Company, as reasonably determined by the
Company; or (e) willfully engaging in any act or omission that is in material
violation of a material policy of the Company, including, without limitation,
policies on business ethics and conduct, and policies on the use of inside
information and insider trading.

 

(c)                                  “Change in Control” means the occurrence of
any of the following:

 

(i)                                     any person, as such term is used in
Section 13(d) and 14(d) of the Exchange Act, other than (1) the Company, (2) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (3) any entity owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, or (4) any person who becomes a beneficial owner (as defined
below) in connection with a transaction described in clause (1) of subparagraph
(iii) below, is or becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates) representing 40 percent or
more of the combined voting power of the Company’s then outstanding voting
securities;

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the directors then serving: individuals who
on December 

 

--------------------------------------------------------------------------------


 

31, 2006, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who were directors on December 31, 2006, or whose appointment, election
or nomination for election was previously so approved or recommended;

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (1) a merger or consolidation which results in
the directors of the Company immediately prior to such merger or consolidation
continuing to constitute at least a majority of the board of directors of the
Company, the surviving entity or any parent thereof or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 40% or more of the combined
voting power of the Company’s then outstanding securities;

 

(iv)                              the shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or a majority of the Company’s assets, income or revenue to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or

 

(v)                                 any other transaction or event occurs that
is designated by the Company’s Board of Directors as a “Change in Control” for
purposes of this Agreement or that would be required to be reported as a “change
in control” on Form 8-K under the Exchange Act.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Human Resources
Committee of the Board of Directors of the Company.

 

(f)                                    “Company” means SuperMedia Inc., a
Delaware corporation, and any successor thereto.

 

(g)                                 “Disability” means the inability of a
participant to perform the material duties of his or her employment by reason of
a medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or is expected to last for a

 

2

--------------------------------------------------------------------------------


 

continuous period of at least 12 months, as determined by a duly licensed
physician selected by the Committee.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934.

 

(i)                                     “Good Reason” means (i) a material
adverse change in a participant’s status or position, including, without
limitation, any material adverse change resulting from a diminution in the
participant’s position, duties, responsibilities or authority or the assignment
to the participant of duties or responsibilities that are materially
inconsistent with his or her status or position or, if applicable, a material
breach by the Company of a participant’s employment agreement; (ii) a reduction
in the participant’s annual base salary or a failure to pay same; (iii) a
reduction in the participant’s target incentive award opportunities, expressed
as a percentage of the participant’s base salary; (iv) the relocation of the
participant’s principal place of employment by more than 50 miles from the
current location; or (v) at the time of a Change in Control, the successor or
acquiring company fails or refuses to assume the obligations of the Company
under this Plan or, if applicable, the participant’s employment agreement.
Before terminating employment for Good Reason, a participant must specify in
writing to the Company the nature of the act or omission that the participant
deems to constitute Good Reason and provide the Company 30 days after receipt of
such notice to review and, if required, correct the situation (and thus prevent
the participant’s termination for Good Reason).

 

(j)                                     “Long-Term Incentive Award” means any
equity-based or other incentive award (other than an annual incentive award)
that is subject to vesting or forfeiture conditions.

 

3.                                       Administration.

 

(a)                                  The Committee. The Plan shall be
administered by the Committee. Subject to the provisions of the Plan, the
Committee, acting in its sole and absolute discretion, shall have full power and
authority to interpret, construe and apply the provisions of the Plan and to
take such actions as it deems necessary or appropriate in order to carry out the
provisions of the Plan. The decision of the Committee as to any question or
issue arising under or in connection with the Plan or an individual’s
participation in the Plan shall be final and conclusive on all persons. The
Committee may delegate to other persons such duties and functions as it deems
appropriate in connection with the administration of the Plan.

 

(b)                                 Indemnification.  The Company shall
indemnify and hold harmless each member of the Committee and any employee or
director of the Company or an Affiliate to whom any duty or function relating to
the administration of the Plan is delegated from and against any loss, cost,
liability (including any sum paid in settlement of a claim with the approval of
the Board), damage and expense (including legal and other expenses incident
thereto) arising out of or incurred in connection with the Plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.

 

4.                                       Participation. The Plan covers
employees of the Company or an Affiliate who are in compensation bands 1, 2 or
3.

 

5.                                       Involuntary Termination of
Participant’s Employment Without Cause—General. Subject to Section 10 (imposing
additional conditions with respect to payments and benefits

 

3

--------------------------------------------------------------------------------


 

under the Plan) and except as otherwise provided in Section 6 (relating to
involuntary termination in conjunction with a Change in Control), if the Company
or an Affiliate terminates a participant’s employment without Cause, the
participant shall be entitled to receive the following payments and benefits:

 

(a)                                  a single sum cash payment equal to the sum
of (1) any unpaid base salary earned by the terminated participant through the
date of his or her termination of employment, and (2) any unpaid short term
incentive award earned by the participant for the preceding year;

 

(b)                                 payment of any business expenses that were
previously incurred but not reimbursed and are otherwise eligible for
reimbursement;

 

(c)                                  any payments or benefits which are payable
to the terminated participant or any covered spouse, dependent or beneficiary of
the terminated participant, under and in accordance with the provisions of any
employee plan, program or arrangement of the Company or an Affiliate (other than
the Plan);

 

(d)                                 a single sum cash payment equal to a
proportionate amount of the terminated participant’s target short term incentive
award for the calendar year in which the participant’s employment terminates,
based upon the number of days elapsed since the beginning of such calendar year;

 

(e)                                  a single sum cash payment equal to the
product of X multiplied by Y, where—

 

X = 1.0 if the terminated participant is, or at any time during the period of
his or her participation in the Plan was, in compensation band 2 or 3 (or their
equivalents), and 2.0 if the terminated participant is, or at any time during
the period of his or her participation in the Plan, was in compensation band 1;
and

 

Y = the sum of (1) the terminated participant’s highest annual rate of base
salary at any time during the preceding 24 months, and (2) the participant’s
target short term incentive award for the calendar year in which his or her
employment terminates (or, if greater, the actual annual short term incentive
award earned by the terminated participant for the preceding calendar year);

 

(f)                                    effective on the date of the
participant’s termination of employment, all continuing service and performance
conditions will be waived with respect to any Long-Term Incentive Award  made to
the participant at least six months before the termination of his or her
employment, with the payout under a performance-based award being equal to the
target amount;

 

(g)                                 if applicable, the terminated participant
will continue to participate in the Company’s Executive Life Insurance Program
for the longer of (1) the number of months following the termination of his or
her employment equal to the product of 12 multiplied by the severance multiplier
(X) determined under 5(e) above (or, if earlier, until the participant’s death)
as if such employment had continued at the terminated participant’s highest
annual rate of base

 

4

--------------------------------------------------------------------------------


 

salary in effect at any time during the 12 months preceding the participant’s
actual termination of employment, or (2) the period provided by such Program;

 

(h)                                 if the terminated participant and/or any
spouse or dependent participates (other than via COBRA) in a Company group
health plan, then, for the number of months equal to the product of 12
multiplied by the severance multiplier (X) determined under Section 5(e) above
or, if sooner, until corresponding coverage is obtained under a successor
employer’s plan, the terminated participant and/or such spouse and/or dependents
may elect to continue participating in such plan at the same benefit and
contribution levels in effect immediately before the termination of the
participant’s employment (which continuing participation will be deemed to be in
addition to and not in lieu of COBRA), or, if such coverage is not permitted by
the plan or by applicable law, Company will provide COBRA continuation coverage
to such terminated participant and/or spouse or dependent, at the Company’s sole
expense, if and to the extent any of such persons elects and is entitled to
receive COBRA continuation coverage; and

 

(i)                                     the terminated participant will continue
to receive such perquisites (including, without limitation, any flexible
allowance and financial planning services) as were made available to the
participant at any time during the 12 months preceding the participant’s actual
termination of employment for the number of months equal to the product of 12
multiplied by the severance multiplier (X) determined under Section 5(e) above;
and

 

(j)                                     outplacement services for up to one year
with a reputable firm selected by the Company.

 

6.                                       Involuntary Termination of a
Participant’s Employment Without Cause in Conjunction with a Change in Control.
Subject to Section 10 (relating to other agreements that may be applicable and
restoration of payments due to a terminated participant’s violation of
restrictive covenants and the execution and delivery of a release), if the
Company or an Affiliate terminates a participant’s employment without Cause
during the period beginning six months prior to the date of a Change in Control
(or, if earlier, the date a definitive agreement is signed with respect to the
Change in Control) and ending on the second anniversary of the Change in
Control, or if a participant terminates his or her employment for Good Reason
within two years after the consummation of a Change in Control, then the
terminated participant shall be entitled to receive the payments and benefits
described in Section 5, except that, for the purpose of the severance
calculation under this section 6, the calculation in Section 5(e) will be
modified such that the severance multiplier (X) will be (a) 2.0 with respect to
a terminated participant who is or who, at any time during the period of his or
her participation in the Plan, was in compensation band 2 or 3, and (b) 3.0 with
respect to a terminated participant who is, or at any time during the period of
his or her participation in the Plan, was in compensation band 1. If a
participant is entitled to receive payments and benefits under this Section 6
due to a termination of employment prior to but in conjunction with a Change in
Control and if, with respect to such termination of employment, the participant
receives payments or benefits under Section 5, then, in order to avoid
duplication, the payments and benefits to which the participant is entitled
under this Section 6 will be reduced by the payments and benefits which the
participant has received under Section 5.

 

7.                                       Effect of a Change in Control on
Long-Term Incentive Awards. All outstanding Company Long-Term Incentive Awards
 held by a participant shall become fully vested immediately before the
occurrence of a Change in Control if (a) the participant is then still employed
by the Company or an Affiliate; or (b) the participant is entitled to payments
and benefits under Section 5 or Section 6 as a result of the termination of his
or her employment during the pre-Change in Control severance protection period
described in Section 6. If a participant becomes vested in a Long-Term Incentive
Award pursuant to part (b) of the

 

5

--------------------------------------------------------------------------------


 

preceding sentence, then, before the Change in Control, the Company will either
reinstate such award to the extent it would otherwise not be vested, or make a
cash payment to the participant equal to the then value of the non-vested
portion of the award. The vesting and other terms and conditions of a
participant’s Long-Term Incentive Awards will continue to govern except as
otherwise specifically provided by this Section 7.

 

8.                                       Termination Due to Death or Disability.
In the event that a participant’s employment terminates due to death or is
terminated by the Company due to Disability, (a) the participant (or the
participant’s beneficiary, as the case may be) shall be entitled to receive an
amount equal to the sum of (1) six months’ base salary, plus (2) pro rata target
bonus for the year in which the participant’s employment terminates, payable in
the form of a single-sum cash payment as soon as practicable but not more than
sixty days following such termination of employment, (b) if the participant’s
employment terminates due to Disability, the participant shall be entitled to
two years of continuing group health and welfare benefits (including continuing
participation in the Company’s Executive Life Insurance Program and conversion
of any life or disability policies) at the Company’s expense, and (c) the
participant (or beneficiary) will be fully vested in all outstanding Long-Term
Incentive Awards, it being understood, however, that, the payout, if any, with
respect to a performance-based award will remain contingent upon the
satisfaction of the applicable performance condition(s).

 

9.                                       Excise Tax Payments. If a participant,
hired prior to January 1, 2010, is entitled to receive payments and benefits
under the Plan and if, when combined with the payments and benefits the
participant is entitled to receive under any other plan, program or arrangement,
the participant would be subject to excise tax under Section 4999 of the Code,
then the Company shall make “gross-up” payments to the participant in the
amount(s), at the time(s) and upon the terms and conditions set forth in
Exhibit A annexed to the Plan and incorporated herein by reference.

 

10.                                 Additional Conditions of Severance Payments.

 

(a)                                  Effect of Other Agreements. Notwithstanding
the provisions hereof, if a terminated participant is entitled to receive a
payment or benefit under the Plan and the terminated participant is also
entitled to receive a payment or benefit under similar circumstances from the
Company or an Affiliate under another plan or agreement, then the Company may
reduce the amount of the corresponding payment or adjust the corresponding
benefit to which the participant (or the participant’s beneficiary) is entitled
under the Plan if and to the extent reasonably necessary in order to avoid an
unintended duplication of any such payment or benefit.

 

(b)                                 Restoration. Any severance payments and
benefits due, made or provided pursuant to the Plan shall be subject to
continuing compliance with the restrictive covenants described in Exhibit B
annexed to and made a part of the Plan, and repayment pursuant to this
Section 10(b). As a condition of coverage under the Plan, each participant is
subject to the restrictions described in Exhibit B. If a participant violates or
is in breach of any restrictions set forth in Exhibit B (the determination of
which shall be made in the discretion of the Committee), then (1) the
participant shall not be entitled to any further severance payments and benefits
under the Plan, (2) the participant shall immediately return to the Company any
severance payments and the value of any severance benefits previously received
hereunder, and (3) the participant

 

6

--------------------------------------------------------------------------------


 

shall have no further rights or entitlements under the Plan. This
Section 10(b) shall not in any manner supersede or limit any other right the
Company may have to enforce or seek legal or equitable relief based on the Plan
or Exhibit B.

 

(c)                                  Release of Claims. Notwithstanding anything
herein to the contrary, the Committee may condition severance payments or
benefits which, but for the Plan, would not otherwise be payable, on the
execution and delivery of a general release in favor of the Company, its
Affiliates and their officers, directors and employees, in such form as the
Committee may specify. Any payment or benefit that is so conditioned may be
deferred until the expiration of the seven day revocation period prescribed by
the Age Discrimination in Employment Act of 1967, as amended, or any similar
revocation period in effect on the effective date of the termination of the
participant’s employment.

 

11.                                 No Duty to Mitigate/Set Off. Except as
otherwise provided in the Plan or in an employment or other agreement, a
participant entitled to receive any payment or benefits hereunder shall not be
required to seek other employment or to attempt in any way to reduce any amounts
payable to him or her pursuant to the Plan and the payments and benefits payable
hereunder shall not be reduced by any compensation earned by the participant as
a result of employment or consultancy with another person.

 

12.                                 Amendment and Termination. The Committee may
amend the Plan at any time and from time to time and the Committee may terminate
the Plan at any time after December 31, 2008, provided, however, that any such
action which would have an adverse effect on the amount, timing or value of the
payments or benefits a participant is or otherwise may become entitled to
receive under the Plan shall not be effective with respect to the participant
(a) if his or her employment terminates before or within six months after the
date such action is taken and written notice thereof is furnished to the
participant, and/or (b) prior to the second anniversary of a Change in Control
if such action is taken (1) on the day of or subsequent to the Change in
Control, (2) prior to the Change in Control, but at the request of a third party
participating directly or indirectly in the Change in Control, or (3) otherwise
in connection with or in anticipation of the Change in Control.

 

13.                                 Successors and Beneficiaries.

 

(a)                                  Successors and Assigns of Company.  The
Company shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, of all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform or cause to be performed the Company’s obligations under the
Plan in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In any
such event, the term “Company,” as used in the Plan shall mean the Company, as
defined above and any such successor or assignee.

 

(b)                                 Beneficiary of Deceased Participant. For the
purposes hereof, a deceased participant’s beneficiary will be the person or
persons designated as such in a written Plan beneficiary designation filed with
the Committee or its designee, which may be revoked or revised in the same
manner at any time prior to the participant’s death. In the absence of a

 

7

--------------------------------------------------------------------------------


 

properly filed written Plan beneficiary designation or if no designated
beneficiary survives a participant, the deceased participant’s estate will be
deemed to be the participant’s beneficiary hereunder.

 

14.                                 Miscellaneous.

 

(a)                                  Nonassignability. With the exception of a
participant’s beneficiary designation, no participant or beneficiary may pledge,
transfer or assign in any way his or her right to receive payments under the
Plan, and any attempted pledge, transfer or assignment shall be void and of no
force or effect.

 

(b)                                 Legal Fees to Enforce Rights after a Change
in Control. If, following a Change in Control, the Company fails to comply with
any of its obligations under the Plan or the Company takes any action to declare
the Plan void or unenforceable or institutes any litigation or other legal
action designed to deny, diminish or to recover from any participant (or
beneficiary) the payments and benefits intended to be provided, then such
participant (or beneficiary, as the case may be) shall be entitled to retain
counsel of his or her choice at the expense of the Company to represent such
participant (or beneficiary, as the case may be) in connection with the good
faith initiation or defense of any litigation or other legal action, whether by
or against the Company or any director, officer, stockholder or other person
affiliated with the Company or any successor thereto in any jurisdiction.

 

(c)                                  Not a Contract of Employment. The terms and
conditions of the Plan shall not be deemed to constitute a contract of
employment between any participant and the Company or any of its Affiliates.
Nothing in the Plan shall be deemed to give any employee the right to be
retained in the employ or other service of the Company or any of its Affiliates
or to interfere with the right of the Company or any of its Affiliates to
terminate a participant’s employment at any time.

 

(d)                                 Governing Law. The Plan shall be governed by
the laws of the State of Texas, excluding its conflict of law rules.

 

(e)                                  Withholding.  The Company and its
Affiliates may withhold from any and all amounts payable under the Plan such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Excise Tax Gross-Up

 

1.                                       Gross-Up Payment. If any payment or
benefit received or to be received by a participant, hired prior to January 1,
2010, from the Company pursuant to the terms of the Plan to which this Exhibit A
is attached (the “Plan”) or otherwise (the “Payments”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code (the “Code”) as determined in accordance with this Exhibit A, the Company
shall pay the participant, at the time(s) specified below, an additional amount
(the “Gross-Up Payment”) such that the net amount the participant retains, after
deduction of the Excise Tax on the Payments and any federal, state, and local
income tax and the Excise Tax upon the Gross-Up Payment, and any interest,
penalties, or additions to tax payable by a participant with respect thereto,
shall be equal to the total present value (using the applicable federal rate (as
defined in section 1274(d) of the Code) in such calculation) of the Payments at
the time such Payments are to be made.

 

2.                                       Eligibility. A participant must have
been hired prior to January 1, 2010 to be eligible for any Gross-Up Payment(s).

 

3.                                       Calculations. For purposes of
determining whether any of the Payments shall be subject to the Excise Tax and
the amount of such excise tax—

 

(a)                                  the total amount of the Payments shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) of the Code shall be treated as subject to the excise tax, except to
the extent that, in the written opinion of independent counsel or an independent
national accounting or other qualified professional firm selected by the Company
(“Independent Adviser”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax;

 

(b)                                 the amount of the Payments that shall be
subject to the Excise Tax shall be equal to the lesser of (1) the total amount
of the Payments or (2) the amount of “excess parachute payments “ within the
meaning of section 280G(b)(1) of the Code (after applying clause (a), above);
and

 

(c)                                  the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Independent Adviser in
accordance with the principles of section 280G(d)(3) and (4) of the Code.

 

4.                                       Tax Rates. For purposes of determining
the amount of the Gross-Up Payment, a participant shall be deemed to pay federal
income taxes at the highest marginal rates of federal income taxation applicable
to individuals in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes, if any, at the highest marginal rates of
taxation applicable to individuals as are in effect in the state and locality of
his or her residence in the calendar year in which the Gross-Up Payment is to be
made, net of the maximum

 

--------------------------------------------------------------------------------


 

reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.

 

5.                                       Time of Gross-Up Payments. The Gross-Up
Payments provided for in this Exhibit A shall be made upon the earlier of
(a) the payment to a participant of any Payment or (b) the imposition upon a
participant, or any payment by him or her, of any Excise Tax.

 

6.                                       Adjustments to Gross-Up Payments. If it
is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the written opinion of the Independent Adviser
that the Excise Tax is less than the amount previously taken into account
hereunder, the participant shall repay the Company, within 30 days of her
receipt of notice of such final determination or opinion, the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state, and local
income tax imposed on the Gross-Up Payment being repaid by the participant if
such repayment results in a reduction in Excise Tax or a federal, state, and
local income tax deduction) plus any interest received by the participant on the
amount of such repayment, provided that if any such amount has been paid by a
participant as an Excise Tax or other tax, he or she shall cooperate with the
Company in seeking a refund of any tax overpayments, and shall not be required
to make repayments to the Company until the overpaid taxes and interest thereon
are refunded to him or her.

 

7.                                       Additional Gross-Up Payment. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding or the written opinion of the Independent Adviser that the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess within 30 days of the Company’s receipt of notice of
such final determination or opinion.

 

8.                                       Change in Law or Interpretation. In the
event of any change in or further interpretation of section 280G or 4999 of the
Code and the regulations promulgated thereunder,  a participant shall be
entitled, by written notice to the Company, to request a written opinion of the
Independent Adviser regarding the application of such change or further
interpretation to any of the foregoing, and the Company shall use its best
efforts to cause such opinion to be rendered as promptly as practicable.

 

9.                                       Fees and Expenses. All fees and
expenses of the Independent Adviser incurred in connection with this Exhibit A
shall be borne by the Company.

 

10.                                 Survival. The Company’s obligation to make a
Gross-Up Payment with respect to Payments made or accrued before the termination
of the Plan shall survive the termination of the Plan unless (a) the affected
participant’s employment is terminated for Cause, (b) the participant fails to
execute a release in accordance with the requirements of the Plan, or (c) the
participant fails to comply with the restrictive covenants contained in
Exhibit B of the Plan, in which event the Company’s obligation under this
Exhibit A shall terminate immediately.

 

2

--------------------------------------------------------------------------------


 

11.                                 Defined Terms. Unless otherwise clearly
required by the context, for purposes of this Exhibit A, any capitalized term
that is defined in the Plan and is not defined in this Exhibit A shall have the
meaning ascribed to such term in the Plan.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B
CONFIDENTIALITY AND
POST-EMPLOYMENT RESTRICTIVE COVENANTS

 

This Exhibit B contains the confidentiality and post-employment restrictive
covenants referenced in the Plan to which this Exhibit B is annexed. This
Exhibit B is a part of and will be interpreted in accordance with and otherwise
subject to the provisions of the Plan. The payments and benefits provided to a
participating employee (a “Participant”) under the Plan are expressly
conditioned upon continuing compliance with the covenants set forth herein and
the provisions hereof.

 

1.                                       Access to Secret and Confidential
Information. The Company has furnished and shall furnish to the Participant
Secret and Confidential Information (including, without limitation, Secret and
Confidential Information of the Company’s Affiliates) (collectively “Secret and
Confidential Information”), which the Participant would not otherwise have
access to or knowledge of. Secret and Confidential Information includes, without
limitation, the Company’s technical and business information, whether patentable
or not, which is of a confidential, trade secret or proprietary character, and
which is either developed by the Participant alone, with others or by others;
lists of customers; identity of customers; identity of prospective customers;
contract terms; bidding information and strategies; pricing methods or
information; computer software; computer software methods and documentation;
hardware; the Company’s or its Affiliates’ methods of operation; the procedures,
forms and techniques used in servicing accounts; and other information or
documents that the Company requires to be maintained in confidence for the
Company’s continued business success.

 

2.                                       Non-Disclosure of Secret and
Confidential Information. In consideration of being admitted to the Plan and as
a condition of receiving and retaining payments or benefits thereunder, the
Participant shall not during the period of Participant’s employment with the
Company or at any time thereafter, disclose to anyone, including, without
limitation, any person, firm, corporation, or other entity,  or publish, or use
for any purpose, any Secret and Confidential Information, except as properly
required in the ordinary course of the Company’s business or as directed and
authorized by the Company.

 

3.                                       Duty to Return Company Documents and
Property. Upon the termination of Participant’s employment with the Company, for
any reason whatsoever, Participant shall immediately return and deliver to the
Company any and all papers, books, records, documents, memoranda and manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
belonging to the Company or relating to its business, in Participant’s
possession, whether prepared by Participant or others. If at any time after the
termination of employment, Participant determines that he or she has any Secret
and Confidential Information in his or her possession or control, Participant
shall immediately return to the Company all such Secret and Confidential
Information in Participant’s possession or control, including all copies and
portions thereof.

 

4.                                       Disclosure. While he or she is employed
with the Company, Participant shall promptly disclose to the Company all ideas,
inventions, computer programs, and

 

--------------------------------------------------------------------------------


 

discoveries, whether or not patentable or copyrightable, which Participant may
conceive or make, alone or with others, during Participant’s employment, whether
or not during working hours, and which directly or indirectly:

 

(a)                                  relate to matters within the scope, field,
duties or responsibility of Participant’s employment with the Company; or

 

(b)                                 are based on the Participant’s knowledge of
the actual or anticipated business or interest of the Company; or

 

(c)                                  are aided by the use of time, materials,
facilities or information of the Company.

 

Participant assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world. Participant recognizes that all
ideas, inventions, computer programs and discoveries of the type described
above, conceived or made by Participant alone or with others within one year
after termination of employment (voluntary or otherwise), are likely to have
been conceived in significant part either while employed by the Company or as a
direct result of knowledge Participant had of proprietary information.
Accordingly, Participant agrees that such ideas, inventions or discoveries shall
be presumed to have been conceived during Participant’s employment with the
Company, unless and until the contrary is clearly established by the
Participant.

 

5.                                       Inventions. Any and all writings,
computer software, inventions, improvements, processes, procedures and/or
techniques which Participant may make, conceive, discover, or develop, either
solely or jointly with any other person or persons, at any time during the term
of his or her employment, whether at the request or upon the suggestion of the
Company or otherwise, which relate to or are useful in connection with any
business now or hereafter carried on or contemplated by the Company, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Company. Participant shall take all actions
necessary so that the Company can prepare and present applications for copyright
or Letters Patent therefor, and can secure such copyright or Letters Patent
wherever possible, as well as reissue renewals, and extensions thereof, and can
obtain the record title to such copyright or patents. Participant shall not be
entitled to any additional or special compensation or reimbursement regarding
any such writings, computer software, inventions, improvements, processes,
procedures and techniques. Participant acknowledges that the Company from time
to time may have agreements with other persons or entities which impose
obligations or restrictions on the Company regarding inventions made during the
course of work thereunder or regarding the confidential nature of such work.
Participant shall be bound by all such obligations and restrictions and take all
action necessary to discharge the obligations of the Company.

 

6.                                       Non-Solicitation and Non-Competition
Restrictions. To protect the Company’s Secret and Confidential Information, and
in the event of Participant’s termination of employment for any reason
whatsoever, whether by Participant or the Company, the Participant will be
subject to the following restrictive covenants as a further condition of his or

 

2

--------------------------------------------------------------------------------


 

her participation in the Plan and entitlement to receive and retain any payments
or benefits under the Plan.

 

(a)                                  Non-Competition. — For one year following
Participant’s separation from employment with Company, the Participant shall
not, without the prior written consent of the Company:

 

(1)                                  personally engage in Competitive Activities
(as defined below); or

 

(2)                                  work for, own, manage, operate, control, or
participate in the ownership, management, operation, or control of, or provide
consulting or advisory services to, any person, partnership, firm, corporation,
institution or other entity engaged in Competitive Activities, or any company or
person affiliated with such person or entity engaged in Competitive Activities;
provided that the Participant’s purchase or holding, for investment purposes, of
securities of a publicly traded company shall not constitute “ownership” or
“participation in the ownership” for purposes of this paragraph so long as such
equity interest in any such company is less than a controlling interest;

 

provided that this paragraph (a) shall not prohibit the Participant from being
employed by, or providing services to, a consulting firm, provided that the
Participant does not personally engage in Competitive Activities or provide
consulting or advisory services to any individual, partnership, firm,
corporation, institution or other entity engaged in Competitive Activities, or
any person or entity affiliated with such individual, partnership, firm,
corporation, institution or other entity engaged in Competitive Activities.

 

(b)                                 Competitive Activities. — For purposes
hereof, “Competitive Activities” means activities relating to products or
services of the same or similar type as the products or services (1) which are
sold (or, pursuant to an existing business plan, will be sold) to paying
customers of the Company or any Affiliate, and (2) for which the Participant has
responsibility to plan, develop, manage, market, oversee or perform, or had any
such responsibility within the Participant’s most recent 24 months of employment
with the Company or an Affiliate. Notwithstanding the previous sentence, an
activity shall not be treated as a Competitive Activity if the geographic
marketing area of the relevant products or services does not overlap with the
geographic marketing area for the applicable products and services of the
Company and its Affiliates.

 

(c)                                  Interference With Business Relations — For
one year following Participant’s separation from employment with Company, the
Participant shall not, without the prior written consent of the Company:

 

(1)                                  recruit, induce or solicit any employee or
officer, directly or indirectly, of the Company or an Affiliate for employment
or for retention as a consultant or service provider;

 

3

--------------------------------------------------------------------------------


 

(2)                                  hire or participate (with another person or
entity) in the process of hiring (other than for the Company or an Affiliate)
any person who is then an employee or officer of the Company or an Affiliate, or
provide names or other information about any employees of the Company or an
Affiliate to any person or entity (other than SuperMedia or a Subsidiary),
directly or indirectly, under circumstances that could lead to the use of any
such information for purposes of recruiting, soliciting or hiring;

 

(3)                                  interfere, directly or indirectly, with the
relationship of the Company or an Affiliate with any of its employees, agents,
or representatives;

 

(4)                                  solicit or induce, or in any manner attempt
to solicit or induce, directly or indirectly, any client, customer, or prospect
of the Company or an Affiliate (1) to cease being, or not to become, a customer
of the Company or an Affiliate, or (2) to divert any business of such customer
or prospect from the Company or an Affiliate; or

 

(5)                                  otherwise interfere with, disrupt, or
attempt to interfere with or disrupt, the relationship, contractual or
otherwise, between the Company or an Affiliate and any of its customers,
clients, prospects, suppliers, consultants, employees, agents, or
representatives.

 

7.                                       Reformation.  If a court concludes that
any time period or the geographic area specified in paragraph 6 above are
unenforceable, then the time period will be reduced by the number of months, or
the geographic area will be reduced by the elimination of the overbroad portion,
or both, so that the restrictions may be enforced in the geographic area and for
the time to the fullest extent permitted by law.

 

8                                          Tolling. If Participant violates any
of the restrictions contained in paragraph 6, the restrictive period will be
suspended and will not run in favor of Participant from the time of the
commencement of any violation until the time when the Participant cures the
violation to the Company’s satisfaction.

 

9.                                       Remedies. It is intended that, in view
of the nature of the Company’s business, the restrictions contained in this
Exhibit B shall be considered reasonable and necessary to protect the Company’s
legitimate business interests and that any violation of these restrictions would
result in irreparable injury to the Company. In the event of a breach or a
threatened breach by Participant of any restrictive covenant contained herein,
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining Participant from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the restoration and other
remedies specified in the Plan and/or the recovery of money damages, attorneys’
fees, and costs. These covenants and restrictions shall each be construed as
independent of any other provisions in the Plan, and the

 

4

--------------------------------------------------------------------------------


 

existence of any claim or cause of action by Participant against the Company,
whether predicated on the Plan or otherwise, shall not constitute a defense to
the enforcement by the Company of such covenants and restrictions.

 

10.                                 Severability. Should a court determine that
any paragraph or sentence, or any portion of a paragraph or sentence of this
Exhibit B is invalid, unenforceable, or void, this determination shall not have
the effect of invalidating or validating the remainder of the paragraph,
sentence or any other provision of this Exhibit B. Further, it is intended that
the court should construe the Plan and this Exhibit B by limiting and reducing
it only to the extent necessary to be enforceable under then applicable law.

 

11.                                 Future Employment. If, before the expiration
of the period covered by Section 6(a) hereof, a Participant seeks or is offered
employment by any other company, firm, or person, the Participant shall provide
a copy of this Exhibit B to the prospective employer before accepting employment
with that prospective employer.

 

5

--------------------------------------------------------------------------------